                                                       The Honorable Judge Christopher M. Alston
 1
                                                       Chapter 11
 2                                                     Hearing Date: July 16, 2020
                                                       Hearing Time: 9:30 AM
 3                                                     Hearing Location: Telephonic
 4
                                                       Response Date: July 9, 2020
       Arnold M. Willig
 5     Elizabeth H. Shea
       Charles L. Butler, III
 6
       HACKER & WILLIG, INC., P.S.
 7     520 Pike Street, Suite 2500
       Seattle, WA 98101
 8     Phone: (206) 340-1935
 9
       Fax: (206) 340-1936

10     Attorneys for Secured Creditor BRMK Lending, LLC
11
                           IN THE UNITED STATES BANKRUPTCY COURT
12                   FOR THE WESTERN DISTRICT OF WASHINGTON, AT SEATTLE

13     In re:                                                  No. 20-11541-CMA
14
       V. S. INVESTMENT ASSOC., LLC,                           ERRATUM REGARDING BRMK
15                                                             LENDING, LLC’S MOTION TO
                                      Debtor.                  DISMISS BANKRUPTCY OR FOR
16
                                                               RELIEF FROM STAY AND
17                                                             ABANDONMENT TO PROCEED
                                                               WITH RECEIVERSHIP
18

19              The Motion to Dismiss Bankruptcy or for Relief from Stay and Abandonment filed by
20     Secured creditor, BRMK Lending, LLC, successor by merger to PBRELF I, LLC (“BRMK”), by
21     and through its attorneys, HACKER & WILLIG, INC., P.S., at Dkt. #25 contained a typographical
22     error at pg. 4, ln. 7. That line should read:
23              “By January 2020, the College Street Property construction was largely complete, . . .”
24              The Clerk of the Court is respectfully requested to correct the record in this respect.
25     ///
26     ///


     ERRATUM REGARDING BRMK LENDING, LLC’S                                 HACKER & WILLIG, INC., P.S.
     MOTION TO DISMISS BANKRUPTCY OR FOR RELIEF                                    ATTORNEYS AT LAW
                                                                               520 Pike Street, Suite 2500
     FROM STAY AND ABANDONMENT - 1                                             Seattle, Washington 98101
                                                                                Telephone (206) 340-1935

      Case 20-11541-CMA          Doc 29    Filed 06/23/20     Ent. 06/23/20 16:39:51      Pg. 1 of 2
 1          DATED this 23rd day of June, 2020.
 2                                           Respectfully submitted,
 3                                           HACKER & WILLIG, INC., P.S.
 4
                                             /s/ Arnold M. Willig
 5                                           Arnold M. Willig, WSBA #20104
                                             Elizabeth H. Shea, WSBA #27189
 6                                           Charles L. Butler, III, WSBA #36893
 7
                                             Attorneys for Petitioner
                                             BRMK Lending, LLC
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26



     ERRATUM REGARDING BRMK LENDING, LLC’S                        HACKER & WILLIG, INC., P.S.
     MOTION TO DISMISS BANKRUPTCY OR FOR RELIEF                            ATTORNEYS AT LAW
                                                                       520 Pike Street, Suite 2500
     FROM STAY AND ABANDONMENT - 2                                     Seattle, Washington 98101
                                                                        Telephone (206) 340-1935

      Case 20-11541-CMA    Doc 29    Filed 06/23/20   Ent. 06/23/20 16:39:51       Pg. 2 of 2
